Title: 18th.
From: Adams, John Quincy
To: 


       I am sinking again into the same insipidity which I have so often lamented. The circumstances which daily occur, are now more than ever alike, for I not only spend the whole day in the same occupation at the office; but as Townsend is unwell, and confined to his lodgings I pass almost all my evenings with him: We have no news stirring of any kind, and as Dr. Kilham said to me, a short time before he went to Boston, “I am tired to death, of seeing one day only the dull duplicate of another.”
      